Title: From Alexander Hamilton to Daniel Jackson, 28 September 1799
From: Hamilton, Alexander
To: Jackson, Daniel


          
            Sir,
            New York Sepr. 28th. 99
          
          There is a soldier in Captain Stoddard’s company of Artillerists whose discharge is sollicited by his father on the condition of procuring a substitute. The Secretary of war instructs me to have the person discharged, and you will take measures accordingly. Be careful that an eligible substitute is produced, & that the US be completely indemnified for any expence to which they may have been put on his account account of the soldier. He can not receive any arrears of pay for the time he has that may be due for his service hitherto, as that — service is to be consid. merely in the light of preparation for future service which will never be rendered in consequence of his discharge.
          With great considtn. I am, Sir
          Major Jackson—
        